Filed 4/13/21 Kern Regional Center v. R.G. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    KERN REGIONAL CENTER,
                                                                                             F081642
             Plaintiff and Respondent,
                                                                              (Super. Ct. No. MI003546-00)
                    v.

    R.G.,                                                                                 OPINION
             Defendant and Appellant.



                                                   THE COURT*
            APPEAL from an order of the Superior Court of Kern County. Thomas S. Clark,
Judge.
            Conness A. Thompson, under appointment by the Court of Appeal, for Defendant
and Appellant.
            No appearance for Plaintiff and Respondent.
                                                        -ooOoo-




*           Before Hill, P.J., Franson, J. and DeSantos, J.
       R.G. appeals from an order adjudging him a developmentally disabled person who
is a danger to himself and/or others and committing him to the custody of the State
Department of Development Services. (Welf. & Inst. Code, § 6500.)1 He contends that
the trial court’s conclusion violated his Fourteenth Amendment due process rights
because there was insufficient evidence for the court to have concluded that a causal
relationship existed between his developmental disability and his dangerousness. Kern
Regional Center has not responded. We affirm.
                              PROCEDURAL SUMMARY
       On February 5, 2020,2 the Kern County District Attorney filed a petition for
commitment of R.G. as a person with a developmental disability who is a danger to
themselves or others (§ 6500, subd. (b)(1)). The petition alleged R.G. was admitted to
Napa State Hospital in 1996, after having been found incompetent to stand trial (Pen.
Code, § 1368) on charges of exposing himself to a minor (Pen. Code, § 314). R.G. has
been committed since 1996. The petition further alleged that R.G. “has a long history of
maladaptive and dangerous behaviors, including indecent exposure, alcohol abuse,
burglary, AWOL attempts, solicitation of prostitution, and breaking and entering. [He]
continue[d] to acknowledge a sexual attraction to underage girls, and admit[ted] to
fantasizing about them in a sexual way.” It alleged that “Kern Regional Center believes
that [R.G.] would be a danger to himself and others if placed in a less restrictive setting at
this time.”
       On July 20, the trial court conducted a bench trial. At the conclusion of the trial,
the court concluded R.G. was a developmentally disabled person who was a danger to
himself and/or others as a result of his developmental disability. The court further


1     All further statutory references are to the Welfare and Institutions Code unless
otherwise stated.
2      All further dates refer to the year 2020 unless otherwise stated.


                                              2.
concluded that the “least restrictive placement necessary to achieve the purposes of
treatment is a residential facility, a group home where he can obtain the benefit of
constant supervision and assistance.” The trial court therefore ordered R.G. committed to
the California Department of Developmental Services for appropriate placement.
       On August 26, R.G. filed a notice of appeal.
                                 FACTUAL SUMMARY
       On July 20, DeeDee Hallmark was the lead staff member in the group home where
R.G. lived. She had supervised R.G. for approximately one- and one-half years. R.G.
acknowledged to Hallmark and Doctor Michael Musacco—a clinical psychologist who
assessed R.G.—that he was attracted to female preadolescents.
       Part of Hallmark’s duties was taking the group home residents on supervised
community outings. She had taken R.G. on outings roughly 10 to 15 times in the past
year. During those outings, she noticed that when R.G. walked near children he would
“tip[] his head down[,]” as he was instructed to do, but he appeared to be so
uncomfortable that he shook slightly and took “stutter steps” or “baby steps” until he was
no longer near the child. Hallmark also noticed that when R.G. “put[] his head down” in
those situations, he “glanc[ed] at [her] to see if [she was] watching him. If he [thought
she was] not watching, then he lift[ed] his head [to look at the child or children] and
[Hallmark or other staff] ha[d] to redirect” him. In the preceding year, R.G. looked at
preadolescent girls “[w]henever they [were] around” and “[a]t least 10 times.” If
Hallmark or another staff member did not redirect R.G., Hallmark believed his focus
would remain on the preadolescent female. Hallmark also observed R.G. watch a film
that displayed children despite having been directed not to do so and learned of him
making a sexual comment to a group home staff member. Further, Hallmark observed
R.G. misunderstand friendliness from a woman who served him at a coffee shop and
develop a “full-fledged fantasy” about moving out of the group home and in with her.



                                             3.
       At other times, R.G. successfully went on public outings without requiring
external redirection. In one instance, he advised staff that he needed to leave a restaurant
because a young girl had entered the restaurant and triggered him. Based on R.G.’s
reaction to seeing young girls in public, Hallmark believed that he was “struggling with it
or tr[ying] to control [his] urges.”
       Musacco conducted evaluations of R.G. for 16 or 17 years. His most recent
evaluation of R.G. was on February 5. Based on his interaction with R.G., R.G.’s history
of requiring assistance in conducting daily living activities, and R.G.’s prior attendance at
a school for children with intellectual disability, Musacco concluded that R.G. has had a
chronic, lifelong moderate intellectual disability. Musacco also concluded that R.G. had
“pedophilic disorder”—a “chronic sexual interest in prepubescent children that[ had]
been present … throughout most of his life.” R.G. had acknowledged his sexual interest
in preadolescent females to Musacco during Musacco’s interview of him. The pedophilic
disorder was “controlled … or in remission due to the supervision that he receive[d]
through his group home.” R.G.’s intellectual disability and pedophilic disorder “can
aggravate one another.” For instance, “his ability to … develop coping skills to deal with
[his] pedophilic disorder may be hampered because of the intellect[ual] disability.” R.G.
also had a speech and hearing disability.
       Musacco opined that as a result of R.G.’s developmental disability and pedophilic
disorder, he would be unable to safely function in the community if he was not supported
with full-time supervision. Specifically, as a result of his developmental disability, R.G.
would struggle with “basic meal preparation …, money … management, … safety
awareness, getting to and from doctor appointments …[,] having clean clothes[,] and
[keeping] food [in the] refrigerator.” While R.G. may not have been a self-harm or
suicide risk, he posed a risk to himself because he is unable to care for his own “daily
living needs.” Musacco also opined that “if he were living independently, … [R.G.]
would [also] pose a high risk for recidivism in a sexual way ….” That is so in part

                                             4.
because, as a result of his developmental disability, “he is unable to inhibit dangerous
behaviors.” Because “his ability to learn from experience, develop rational thoughts and
understand cause and effect is hampered[,]” he was at a “higher risk for any kind of
inappropriate overture tha[n] a person without an intellectual disability ….” That kind of
inappropriate overture in public and to people not familiar with his condition could
“result in re-incarceration or some sort of physical altercation.” Musacco opined that
placement in a supervised community care facility was the least restrictive safe placement
option for R.G.
                                      DISCUSSION
       R.G. argues that substantial evidence was not presented to establish a causal link
between his developmental disability and his dangerousness.3 Instead, R.G. argues, the
trial court erroneously relied upon his mental illness—pedophilic disorder—to conclude
that he was dangerous. We disagree and therefore affirm.
       Section 6500, subdivision (b)(1), states: “A person with a developmental
disability may be committed to the State Department of Developmental Services for
residential placement other than in a state developmental center or state-operated
community facility … if the person is found to be a danger to self or others.” Such an
order of commitment expires automatically after one year. (§ 6500, subd. (b)(1)(A).)
       In a proceeding pursuant to section 6500, the prosecution has the burden to prove
beyond a reasonable doubt that the person to be committed was developmentally disabled
and a danger to himself or to others, and that his developmental disability was a
substantial factor in causing his serious difficulty controlling his dangerous behavior. (In
re O.P. (2012) 207 Cal.App.4th 924, 928.) The evidence must show proof of current
dangerousness linked to the committed person’s developmental disability. (Id. at p. 932.)
Specifically, the developmental disability must be a substantial factor in causing the

3      Defendant does not dispute the developmental disorder finding.


                                             5.
person serious difficulty in controlling his behavior. (People v. Cuevas (2013) 213
Cal.App.4th 94, 107.) “[T]he ‘danger’ referenced in section 6500 must involve conduct
that presents the likelihood of serious physical injury.” (People v. Hartshorn (2012) 202
Cal.App.4th 1145, 1153–1154.) “The vagaries of emotional injury, mere apprehension of
physical injury, speculation and conjecture are not enough to justify the need for
commitment.” (Id. at p. 1154.)
        To evaluate R.G.’s argument that a causal link between his developmental
disability and his dangerousness was not supported by sufficient evidence, we review the
entire record in the “ ‘ “light most favorable to respondent,” ’ ” and we presume in
support of the order of commitment “ ‘ “the existence of every fact the [court] could
reasonably deduce from the evidence[,]” … ’ [which] must be … ‘ “reasonable in nature,
credible and of solid value.” ’ ” (People v. Cuevas, supra, 213 Cal.App.4th at pp. 106–
107.)
        Here, Musacco testified that, as a result of R.G.’s developmental disability, R.G.
could not care for his physical needs like going to the doctor and feeding himself. He
further testified that as a result of his developmental disability, he could not inhibit his
dangerous behaviors or understand cause and effect. Those deficits resulted in his
making inappropriate sexual overtures that might be poorly received if made outside of a
controlled environment. For all those reasons, Musacco opined that R.G.’s
developmental disability therefore caused R.G. to be a danger to himself or others.
Musacco’s opinions were nonspeculative and were based on his interviews of R.G. and
Hallmark and his review of the group home staff notes regarding R.G.’s conduct.
(People v. Hartshorn, supra, 202 Cal.App.4th at p. 1154.) Although R.G.’s mental
condition may also have contributed to his dangerousness, in the light most favorable to
the order of commitment, substantial evidence supported the trial court’s conclusion that
defendant’s developmental disability was a substantial cause of his likelihood of causing
serious physical harm to himself or others within the meaning of section 6500.

                                              6.
                         DISPOSITION
The order is affirmed.




                             7.